



NOTICE OF RESTRICTED STOCK UNIT AWARD
(SECTION 16 OFFICERS)
SONOS, INC.
2018 EQUITY INCENTIVE PLAN
GRANT NUMBER:         
Unless otherwise defined herein, the terms defined in the Sonos, Inc. (the
“Company”), 2018 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”) and the attached
Award Agreement, including the International Supplement attached hereto (the
“Supplement”), which is generally applicable to you if you live or work outside
the United States, and any special terms and conditions for your country set
forth therein (collectively, the “RSU Agreement”). You (“you”) have been granted
an award of Restricted Stock Units (“RSUs”) under the Plan subject to the terms
and conditions of the Plan, this Notice and the attached RSU Agreement.
Name:        
Address:        
Number of RSUs:        
Date of Grant:        
Vesting Commencement Date:        
Expiration Date:
The earlier to occur of: (a) the settlement of all vested RSUs granted hereunder
and (b) the tenth anniversary of the Date of Grant. The RSUs expire earlier if
your Service terminates earlier, as described in the RSU Agreement.

Vesting Dates:    
Vesting Schedule:    
Vesting Acceleration:
[Notwithstanding the foregoing and anything contrary in the RSU Agreement or the
Plan, if your Service is terminated by the Company or a successor corporation as
a result of an Involuntary Termination (as defined below) within the period of
time commencing two months prior to a Corporate Transaction (as defined below)
and ending 12 months following a Corporate Transaction, you shall also fully
vest in the Accelerated RSUs (as defined below).

“Involuntary Termination” means, without your express written consent, any of
the following: (a) your resignation following (i) a significant reduction of
your duties, position or responsibilities relative to your duties, position or
responsibilities in effect immediately prior to such reduction; (ii) a material
reduction by the Company of your base salary, as in effect immediately prior to
such reduction; and/or (iii) your relocation by the Company to a facility or a
location more than fifty (50) miles from your current location; or (b) any
termination of your Service by the Company other than for Cause (as defined
below); in either of the foregoing cases, provided that such resignation or
termination constitutes a “separation from service” within the meaning of
Section 409A of the Code and the Treasury regulations promulgated thereunder.
“Cause” means any of the following: (i) any act of personal dishonesty, taken by
you in connection with your responsibilities as a service provider of the
Company, which is intended to result in your personal enrichment, (ii) your
conviction of, or plea of nolo contendere to, a felony, (iii) any act by you
that constitutes material misconduct and is injurious to the Company, or (iv)
continued violations by you of your obligations to the Company.
“Accelerated RSUs” means 100% of the then-unvested RSUs.
Notwithstanding anything contrary in the RSU Agreement or the Plan, if you are
subject to an Involuntary Termination prior to a Corporate Transaction, your
then-unvested RSUs shall remain outstanding for two months but shall not
continue vesting following such Involuntary Termination to the minimum extent
necessary to permit the vesting acceleration described above.]
This Grant Notice may be executed and delivered electronically, whether via the
Company’s intranet or the Internet site of a third party or via email or any
other means of electronic delivery specified by the Company. You acknowledge
that the vesting of the RSUs pursuant to this Notice is earned only by
continuing Service, but you understand that your employment or consulting
relationship with the Company or a Parent, Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time, and that nothing in this
Notice of Grant, the RSU Agreement or the Plan changes the nature of that
relationship. By accepting this award, you and the Company agree that this award
is granted under and governed by the terms and conditions of the Plan, this
Notice and the RSU Agreement. By accepting this award of RSUs, you consent to
the electronic delivery and acceptance as further set forth in the RSU
Agreement.







RESTRICTED STOCK UNIT AGREEMENT
SONOS, INC.
2018 EQUITY INCENTIVE PLAN


You have been granted Restricted Stock Units (“RSUs”) by Sonos, Inc. (the
“Company”), subject to the terms, restrictions and conditions of the Plan, the
Notice of Restricted Stock Unit Award (the “Notice”) and this Restricted Stock
Unit Agreement, including the Supplement, which is generally applicable to you
if you live or work outside the United States, and any special terms and
conditions for your country set forth therein (collectively, this “RSU
Agreement”).
1.Nature of Grant. In accepting this award of RSUs, you acknowledge, understand
and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(f)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)unless otherwise agreed with the Company, the RSUs and any Shares acquired
under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your Service (for any
reason whatsoever whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where you are providing Service or the terms of your
employment or service agreement, if any), and in consideration of the grant of
the RSUs to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, the Employer (as defined below), or any
other Parent or Subsidiary of the Company, waive your ability, if any, to bring
any such claim, and release the Company, the Employer and its Parent or
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; and
(j)the following provisions apply only if you are providing Service outside the
United States:
(i)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose;
and
(ii)    neither the Company, the Employer nor any Parent or Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
RSUs or the subsequent sale of any Shares acquired upon settlement.
2.    Settlement. Settlement of RSUs shall be made, in any case, on or before
March 15 of the calendar year following the calendar year of the applicable date
of vesting under the vesting schedule set forth in the Notice. Settlement of
RSUs shall be in Shares. Settlement means the delivery to you of the Shares
vested under the RSUs. Fractional Shares will not be issued.
3.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.
4.    Dividend Equivalents. Dividend equivalents, if any, shall not be credited
to you, except as otherwise permitted by the Committee.
5.    No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
6.    Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate, without payment of any consideration to you.
For purposes of this award of RSUs, your Service will be considered terminated
as of the date you are no longer providing Service (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or the terms of your
employment or service agreement, if any) and will not be extended by any notice
period mandated under local employment laws (e.g., Service would not include a
period of “garden leave” or similar period). In case of any dispute as to
whether your termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred (including whether
you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.
7.    Tax Consequences. You acknowledge that there will be certain consequences
with regard to income tax, national or social insurance contributions, payroll
tax, fringe benefits tax, payment on account or other tax-related items
(“Tax-Related Items”) upon settlement of the RSUs or disposition of the Shares,
if any, received in connection therewith, and you should consult a tax adviser
regarding your tax obligations prior to such settlement or disposition in the
jurisdiction where you are subject to tax.
8.    Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
You acknowledge that the Company’s obligation to issue or deliver Shares shall
be subject to your satisfaction of all Company and/or Employer withholding
obligations for Tax-Related Items that arise as a result of this Award and the
vesting and/or settlement of the RSUs that are subject to this Award. In this
regard, you authorize the Company and/or the Employer, and their respective
agents, to withhold Shares that otherwise would be issued to you upon settlement
of the RSUs to satisfy the Company and/or the Employer’s tax withholding
obligations. You acknowledge that you will not receive a refund in cash or
Shares from the Company and/or the Employer with respect to any withheld Shares,
whose value exceeds the Company and/or the Employer’s withholding obligations
for Tax-Related Items, and that the Company and/or the Employer will include
such excess amount in the taxes that the Company will pay to the applicable tax
authorities on your behalf. You must pay to the Company and/or the Employer any
amount of the Tax-Related Items that the Company and/or the Employer may be
required to withhold that cannot be satisfied through share withholding. For tax
purposes, you are deemed to have been issued the full number of Shares subject
to the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section 8.
9.    Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan.
You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii) represent
that you have carefully read and are familiar with the provisions in the grant
documents, and (iii) hereby accept the RSUs subject to all of the terms and
conditions set forth in this RSU Agreement and those set forth in the Notice.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this RSU Agreement.
10.    Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this RSU Agreement, nor any waiver of any rights under this RSU Agreement,
shall be effective unless in writing and signed by the parties to this RSU
Agreement. The failure by either party to enforce any rights under this RSU
Agreement shall not be construed as a waiver of any rights of such party.
11.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this RSU Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.
12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
13.    Governing Law; Venue. This RSU Agreement, all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law. For purposes
of litigating any dispute that may arise directly or indirectly from the Plan,
the Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
Santa Barbara County, California, or the federal courts of the United States for
the Southern District of California and no other courts.
14.    Severability. If one or more provisions of this RSU Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this RSU Agreement, (ii) the balance of this
RSU Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this RSU Agreement shall be enforceable in accordance with
its terms.
15.    No Rights as Employee, Director or Consultant. Nothing in this RSU
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate your Service,
for any reason, with or without Cause.
16.    Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
sonos-stockadmin@sonos.com. You further acknowledge that you will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails; similarly, you understand that you must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. You agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company. Also, you understand
that your consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if you have provided
an electronic mail address), at any time by notifying the Company of such
revised or revoked consent by telephone, postal service or electronic mail at
sonos-stockadmin@sonos.com. Finally, you understand that you are not required to
consent to electronic delivery.
17.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.
18.    Language. If you have received this RSU Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
19.    International Supplement. Notwithstanding any provisions in this RSU
Agreement, this award of RSUs shall be subject to the Supplement if you live or
work outside the United States, including any special terms and conditions set
forth therein for your country. Moreover, if you relocate to a country other
than the United States, then the Supplement, including the special terms and
conditions for such country will, apply to you to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Supplement constitutes part
of this RSU Agreement.
20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
21.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this RSU Agreement shall not operate or be construed as a waiver of
any other provision of this RSU Agreement, or of any subsequent breach by you or
any other Participant.
22.    Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this RSU Agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
six-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. To the extent any payment under this RSU Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this section are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
23.    Award Subject to Company Clawback or Recoupment. To the extent permitted
by applicable law, the RSUs shall be subject to clawback or recoupment pursuant
to any clawback or recoupment policy adopted by the Board or required by law
during the term of your employment or other Service that is applicable to you.
In addition to any other remedies available under such policy, applicable law
may require the cancellation of your RSUs (whether vested or unvested) and the
recoupment of any gains realized with respect to your RSUs.
BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.



